Title: To Thomas Jefferson from George Hammond, 23 December 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 23d December 1793

In consequence of our conversation of this morning, I have made the necessary enquiries relative to the Sloop Hope of Antigua Captain William John Richardson, and I learn that that vessel was captured, on her passage from St. Bartholomews to Norfolk, near the capes of Virginia, on the 10th. day of August last by the privateer le Citoyen Genet—was sent into this port, where she arrived on the 14th. of the same month—and on the 20th. of August was restored to her master in consequence of the orders of this government.
As this vessel appears to be strictly within the description of those, whose losses, by waste, spoliation or detention, are to be ascertained in the mode prescribed by your letter to me of the 5th. of September, I flatter myself, Sir, that you will be pleased to give the proper directions for this purpose, with as little delay as may be convenient, since it is probable that the navigation of the Delaware may shortly be closed, and the detention of this vessel, which has so long subsisted, be protracted by this circumstance to a still more distant period. I have the honor to be, with great respect, Sir, Your most obedient humble Servant

Geo. Hammond

